UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4599



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIO SEVILLA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-220-FL)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert H. Hale, Jr., Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Julio Sevilla appeals his convictions for conspiracy to

commit passport fraud, in violation of 18 U.S.C. § 371 (2000), and

aiding and abetting to make false statements in applications for

United States passports, in violation of 18 U.S.C. §§ 1542 and 2

(2000).   On appeal, Sevilla challenges for the first time the

admission of testimony of a Government witness, Gloria Madrid,

claiming her testimony was improper evidence of prior bad acts

under Fed. R. Evid. 404(b), and was unduly prejudicial under Fed.

R. Evid. 403.    We have reviewed the record and find no plain error

in the admission of Madrid’s testimony, which was elicited on

cross-examination     by   Sevilla’s   co-defendant   for   purposes   of

challenging Madrid’s credibility.      See United States v. Olano, 507

U.S.   725,    732   (2005).     Accordingly,   we    affirm   Sevilla’s

convictions.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -